     Case 2:20-cv-02181-JAM-DB Document 1 Filed 10/30/20 Page 1 of 8



1
       CENTER FOR DISABILITY ACCESS
2      Raymond Ballister Jr., Esq., SBN 111282
       Russell Handy, Esq., SBN 195058
3      Amanda Seabock, Esq., SBN 289900
       Zachary Best, Esq., SBN 166035
4      Mail: 8033 Linda Vista Road, Suite 200
       San Diego, CA 92111
5      (858) 375-7385; (888) 422-5191 fax
6      amandas@potterhandy.com

7      Attorneys for Plaintiff
8
                               UNITED STATES DISTRICT COURT
9
                              EASTERN DISTRICT OF CALIFORNIA
10
11
          Orlando Garcia,                         Case No.
12
                 Plaintiff,
13
            v.                                    Complaint For Damages And
                                                  Injunctive Relief For
14
          SWEET 2017 LLC, a California            Violations Of: Americans With
          Limited Liability Company;              Disabilities Act; Unruh Civil
15                                                Rights Act
16               Defendants,
17
18
19
20         Plaintiff Orlando Garcia complains of SWEET 2017 LLC, a California
21   Limited Liability Company, alleges as follows:
22     PARTIES:
23     1. Plaintiff is a California resident with physical disabilities. He is
24   substantially limited in his ability to walk. He suffers from cerebral palsy. He
25   has the use of only one arm. He uses a wheelchair, walker, or cane for mobility.
26     2. Defendant SWEET 2017 LLC, owns and operates the Wyndham
27   Garden Sacramento Airport Natomas, 2298 Terracina Drive, Sacramento,
28   California, currently and at all times relevant to this complaint.


                                             1

     Complaint
     Case 2:20-cv-02181-JAM-DB Document 1 Filed 10/30/20 Page 2 of 8



1      3. Plaintiff does not know the true names of Defendants, their business
2    capacities, their ownership connection to the property and business, or their
3    relative responsibilities in causing the access violations herein complained of,
4    and alleges a joint venture and common enterprise by all such Defendants.
5    Plaintiff is informed and believes that each of the Defendants herein, is
6    responsible in some capacity for the events herein alleged, or is a necessary
7    party for obtaining appropriate relief. Plaintiff will seek leave to amend when
8    the true names, capacities, connections, and responsibilities of other
9    Defendants are ascertained.
10     JURISDICTION:
11     4. The Court has subject matter jurisdiction over the action pursuant to 28
12   U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
13   Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
14     5. Pursuant to supplemental jurisdiction, an attendant and related cause
15   of action, arising from the same nucleus of operative facts and arising out of
16   the same transactions, is also brought under California’s Unruh Civil Rights
17   Act, which act expressly incorporates the Americans with Disabilities Act.
18     6. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is
19   founded on the fact that the real property which is the subject of this action is
20   located in this district and that Plaintiff's cause of action arose in this district.
21     PRELIMINARY STATEMENT
22     7. This is a lawsuit challenging the reservation policies and practices of a
23   place of lodging. Plaintiff does not know if any physical or architectural
24   barriers exist at the hotel and, therefore, is not claiming that that the hotel has
25   violated any construction-related accessibility standard. Instead, this is about
26   the lack of information provided on the hotel’s reservation website that would
27   permit plaintiff to determine if there are rooms that would work for him.
28     8. After decades of research and findings, Congress found that there was


                                               2

     Complaint
     Case 2:20-cv-02181-JAM-DB Document 1 Filed 10/30/20 Page 3 of 8



1    a “serious and pervasive social problem” in America: the “discriminatory
2    effects” of communication barriers to persons with disability. The data was
3    clear and embarrassing. Persons with disabilities were unable to “fully
4    participate in all aspects of society,” occupying “an inferior status in our
5    society,” often for no other reason than businesses, including hotels and
6    motels, failed to provide information to disabled travelers. Thus, Congress
7    decided “to invoke the sweep of congressional authority” and issue a “national
8    mandate for the elimination of discrimination against individuals with
9    disabilities,” and to finally ensure that persons with disabilities have “equality
10   of opportunity, full participation, independent living” and self-sufficiency.
11     9.   As part of that effort, Congress passed detailed and comprehensive
12   regulations about the design of hotels and motels. But, as importantly,
13   Congress recognized that the physical accessibility of a hotel or motel means
14   little if the 61 million adults living in America with disabilities are unable to
15   determine which hotels/motels are accessible and to reserve them. Thus,
16   there is a legal mandate to provide a certain level of information to disabled
17   travelers.
18     10. But despite the rules and regulations regarding reservation procedures,
19   a 2019 industry article noted that: “the hospitality sector has largely
20   overlooked the importance of promoting accessible features to travelers.”
21     11. These issues are of paramount important. Persons with severe
22   disabilities have modified their own residences to accommodate their unique
23   needs and to ameliorate their physical limitations. But persons with disabilities
24   are never more vulnerable than when leaving their own residences and having
25   to travel and stay at unknown places of lodging. They must be able to ascertain
26   whether those places work for them.
27     FACTUAL ALLEGATIONS:
28     12. Plaintiff planned on making a trip in December of 2020 to the


                                             3

     Complaint
     Case 2:20-cv-02181-JAM-DB Document 1 Filed 10/30/20 Page 4 of 8



1    Sacramento, California, area.
2      13. He chose the Wyndham Garden Sacramento Airport Natomas, 2298
3    Terracina Drive, Sacramento, California, because this hotel was at a desirable
4    price and location.
5      14. Plaintiff needs an accessible guestroom. He needs clearance around
6    beds, he needs accessible restroom facilities including accessible sinks,
7    accessible tubs or showers and accessible toilets. He needs sufficient
8    maneuvering clearance in and around the guestroom. He needs accessories to
9    be located within an accessible reach range. In short, he benefits from and
10   needs compliant accessible guestroom features.
11     15. Plaintiff went to the Wyndham Garden Sacramento Airport Natomas
12   reservation    website    at    https://www.wyndhamhotels.com/wyndham-
13   garden/sacramento-california/wyndham-garden-sacramento-airport-
14   natomas/ seeking to book an accessible room at the Sacramento location on
15   October 19, 2020.
16     16. Plaintiff found that there was little information about the accessibility
17   of the rooms. For example, under the “Accessible Amenities” it mentions
18   features such as “Accessible Business Center”, “Accessible Car Self-Park”,
19   “Accessible Front Desk”, “Accessible restaurant”, and “Accessible Public
20   Entrance.” The information provided is vague and conclusory. Under the “1
21   King Bed, Mobility Accessible, Non-Smoking”, “2 Queen Beds, Deluxe
22   Mobility Accessible Room, Non-Smoking”, and “1 King Bed, Mobility
23   Accessible Suite, Non-Smoking” rooms, it merely states: “Bathtub grab bars”,
24   “Bathtub seat”, and “Room is wheelchair accessible”. There is no other
25   detailed information provided regarding the ADA compliant features in the
26   room. These vague and conclusory statements do not contain enough
27   information to allow Plaintiff to independently assess if the room and hotel are
28   accessible. For example, there is no mention if the bedroom has compliant


                                            4

     Complaint
     Case 2:20-cv-02181-JAM-DB Document 1 Filed 10/30/20 Page 5 of 8



1    clear floor space, or if the toilet and sink are accessible, or if the table/desk is
2    accessible.
3      17. The defendant’s reservation system failed to identify and describe the
4    accessible features in the guestroom chosen by the plaintiff in enough detail to
5    reasonably permit him to assess independently whether the particular
6    guestroom met his accessibility needs. The photos that accompany those
7    rooms do not show any accessible features.
8      18. This lack of information created difficulty for the plaintiff and the idea
9    of trying to book this room -- essentially ignorant about its accessibility --
10   caused discomfort for the Plaintiff.
11     19. Plaintiff would like to patronize this hotel but is deterred from doing so
12   because of the lack of detailed information through the hotel’s reservation
13   system. Plaintiff not only travels frequently but is always on the lookout for
14   businesses that violate the law and discriminate against him and other persons
15   with disabilities, intending to have them comply with the law and pay statutory
16   penalties.
17   I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
18   WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
19   Defendants.) (42 U.S.C. section 12101, et seq.)
20     20. Plaintiff re-pleads and incorporates by reference, as if fully set forth
21   again herein, the allegations contained in all prior paragraphs of this
22   complaint.
23     21. Under the ADA, it is an act of discrimination to fail to make reasonable
24   modifications in policies, practices, or procedures when such modifications
25   are necessary to afford goods, services, facilities, privileges advantages or
26   accommodations to person with disabilities unless the entity can demonstrate
27   that taking such steps would fundamentally alter the nature of the those goods,
28   services, facilities, privileges advantages or accommodations. See 42 U.S.C. §


                                              5

     Complaint
     Case 2:20-cv-02181-JAM-DB Document 1 Filed 10/30/20 Page 6 of 8



1    12182(B)(2)(A)(ii).
2      22. Specifically, with respect to reservations by places of lodging, a
3    defendant must ensure that its reservation system, including reservations
4    made by “any means,” including by third parties, shall:
5                    a. Ensure that individuals with disabilities can make
6                          reservations for accessible guest rooms during the same
7                          hours and in the same manner as individuals who do not
8                          need accessible rooms;
9                    b. Identify and describe accessible features in the hotels and
10                         guest rooms offered through its reservations service in
11                         enough detail to reasonably permit individuals with
12                         disabilities to assess independently whether a given hotel
13                         or guest room meets his or her accessibility needs; and
14                   c. Reserve, upon request, accessible guest rooms or specific
15                         types of guest rooms and ensure that the guest rooms
16                         requested are blocked and removed from all reservations
17                         systems.
18             See 28 C.F.R. § 36.302(e).
19     23. Here, the defendant failed to modify its reservation policies and
20   procedures to ensure that it identified and described accessible features in the
21   hotels and guest rooms in enough detail to reasonably permit individuals with
22   disabilities to assess independently whether a given hotel or guest room meets
23   his or her accessibility needs and failed to ensure that individuals with
24   disabilities can make reservations for accessible guest rooms during the same
25   hours and in the same manner as individuals who do not need accessible
26   rooms.
27
28


                                              6

     Complaint
     Case 2:20-cv-02181-JAM-DB Document 1 Filed 10/30/20 Page 7 of 8



1    II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
2    RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
3    Code § 51-53.)
4      24. Plaintiff repleads and incorporates by reference, as if fully set forth
5    again herein, the allegations contained in all prior paragraphs of this
6    complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
7    that persons with disabilities are entitled to full and equal accommodations,
8    advantages, facilities, privileges, or services in all business establishment of
9    every kind whatsoever within the jurisdiction of the State of California. Cal.
10   Civ. Code §51(b).
11     25. The Unruh Act provides that a violation of the ADA is a violation of the
12   Unruh Act. Cal. Civ. Code, § 51(f).
13     26. Defendants’ acts and omissions, as herein alleged, have violated the
14   Unruh Act by, inter alia, failing to comply with the ADA with respect to its
15   reservation policies and practices.
16     27. Because the violation of the Unruh Civil Rights Act resulted in difficulty
17   and discomfort for the plaintiff, the defendants are also each responsible for
18   statutory damages, i.e., a civil penalty. See Civ. Code § 52(a).
19          PRAYER:
20          Wherefore, Plaintiff prays that this Court award damages and provide
21   relief as follows:
22       1. For injunctive relief, compelling Defendants to comply with the
23   Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
24   plaintiff is not invoking section 55 of the California Civil Code and is not
25   seeking injunctive relief under the Disabled Persons Act at all.
26       2. Damages under the Unruh Civil Rights Act, which provides for actual
27   damages and a statutory minimum of $4,000 for each offense.
28


                                             7

     Complaint
     Case 2:20-cv-02181-JAM-DB Document 1 Filed 10/30/20 Page 8 of 8



1       3. Reasonable attorney fees, litigation expenses and costs of suit, pursuant
2    to 42 U.S.C. § 12205; and Cal. Civ. Code § 52(a).
3
4
5    Dated: October 28, 2020               CENTER FOR DISABILTY ACCESS
6
7
8
9                                          By:
10                                         Russell Handy, Esq.
                                           Attorneys for Plaintiff
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                           8

     Complaint
